Name: Commission Regulation (EEC) No 3260/88 of 21 October 1988 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 /6 Official Journal of the European Communities 25. 10 . 88. COMMISSION REGULATION (EEC) No 3260/88 of 21 October 1988 on the supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ^, as last amended by Regulation (EEC) No 2306/88 (*) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 778 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 168, 1 . 7. 1988, p. 7 . O OJ No L 136, 26. 5 . 1987, p. 1 . 4 OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 177, 1 . 7. 1981 , p. 4. 6) OJ No L 201 , 27. 7 . 1988, p. 65 . 25. 10 . 88 Official Journal of the European Communities No L 291 /7 ANNEX I 1 . Operation Nos ('): 632/88 to 650/88 , 696/88 to 700/88 2. Programme : 1988 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality Council Regulation (EEC) No 793/72, (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 1 200 tonnes 9. Number of lots : 2 (A - 1 074 tonnes : 19 parts ; B - 126 tonnes : 5 parts) : see Annex III 10 . Packaging and marking (4) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags at least 5 cm high : see Annex III 11 . Method of mobilization Q : C-sugar produced in the Community as defined at (c) in the fourth subpa ­ ragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation Nop 2306/88 . (Official Journal of the European Communities No L 201 of 27 July 1988 , page 65) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment : 1 to 15 December 1988 18 . Deadline for the supply :  ; 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders ^5) Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 291 /8 Official Journal of the European Communities 25. 10 . 88 ANNEX II 1 . Operation Nos ('): 823/88 and 824/88 2. Programme : 19887 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Lebanon, Liberia 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 578 tonnes 9 . Number of lots : one (two parts : CI : 560 tonnes ; C2 : 18 tonnes) 10 . Packaging and marking (4) (8) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : see Annex III 1 1 . Method of mobilization 0 : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as last amended by Regulation No 2306/88 . (Official Journal of the European Communities No L 201 of 27 July 1988, page 65) 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  ' 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment : 1 to 15 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : (*) Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (") :  f ­ \ 25. 10 . 88 Official Journal of the European Communities No L 291 /9 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels . (Sudam and iodine 131 ) Radiation certificate must be issued by official authorities and be legalized for Actions 645-650 : Sudan ' Actions 697-698 : Egypt The successful tenderer shall supply to be beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. The supplier should send a duplicate of the original invoice to : M. de Keyser and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NLT3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload by the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable. The rules given in Regulation (EEC) No 2630/81 of 10 September 1981 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exporta ­ tion of sugar supplied under this Regulation . Q The rule provided at the second indent in point (a) of Article 18 (2) of Regulation {EEC) No 2103/77 is binding for determination of the sugar category. (8) Annex II : shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). The successful tenderer has to submit to the recipient's agent complete packing list of each container, ¢ specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  Should containers be used on an FCL/FCL or FCL/LCL basis, all costs to the use of such containers, with the exception of rental costs, up to the terminal stage, including THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the successful tenderer is responsible for loading the containers on board the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC.  Should containers be used on LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. Official Journal of the European Communities 25. 10 . 88No L 291 / 10 ANEXO III - BILAG III - ANHANG III - Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III - ANNEX III - ANNEXE III - ALLEGATO 111 - BIJLAGE III  ANEXO III Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) ( 1 ) (2) (3) (4) (5) (6) A 1 074 53 Caritas G Chile AcciÃ ³n n0 632/88 / AzÃ ºcar / Chile / CÃ ¡ritas Alemana / 80444 / Talcahuano / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita / 17 Caritas G Chile AcciÃ ³n n0 633/88 / AzÃ ºcar / Chile / CantasAlemana / 80445 / Coquimbo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Caritas G Chile19 AcciÃ ³n n0 634/88 / AzÃ ºcar / Chile / CantasAlemana / 80446 / Antofagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Chile91 Caritas G AcciÃ ³n n0 635/88 / AzÃ ºcar / Chile / CantasAlemana / 80447 / ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 18 Prosalus Chile AcciÃ ³n n0 636/88 / AzÃ ºcar / Chile / Frosalus /85535 / Calama vÃ ­a Antofagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita ¿U CAM Guatemala AcciÃ ³n n ° 637/88 / AzÃ ºcar / Guatemala / CAM /82005 / San Pedro de Carcha vÃ ­a Santo TomÃ ¡s de Castilla / DopaciÃ ³n de la Comunidad EconÃ ³ ­ mica Europea / Destinado a la distribuciÃ ³n gratuita 288 DK.W Nicaragua AcciÃ ³n n0 638/88 / AzÃ ºcar / Nicaragua / DK.W /82320 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 36 WCC Algerie Action n0 639/88 / Sucre / AlgÃ ©rie / WCC /8071 1 / Tindouf via Alger / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 3b Oxfam B Algerie Action n0 640/88 / Sucre / Algerie / Uxtam B /80813 / Tindouf via Alger '/ Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion - gratuite 18 Caritas B Sao Tome e Principe AcÃ §Ã £o n? 641 /88 / AÃ §Ã ºcar / SÃ £o TomÃ © e Principe / Caritas BÃ ©lgica / 80227 / Asunto via Porto de SÃ £o TomÃ © / Donativo da Comunidade EconÃ ³ ­ mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita 25. 10 . 88 Official Journal of the European Communities No L 291 / 11 (!) . (2) (3) (4) (5) (6) 8 Caritas G Ethiopia Action No 642/88 / Sugar / Ethiopia / Caritas Germany / 80466 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 12 Caritas G Ethiopia Action No 643/88 / Sugar / Ethiopia / Caritas Germany / 80467 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 4 20 Caritas G Ethiopia Action No 644/88 / Sugar / Ethiopia / Caritas Germany / 80468 / Addis Abeba via Assab / Gift of the European Economic Community / For free distribution 40 Caritas I Sudan Action No 645/88 / Sugar / Sudan / Caritas Italiana / 80620 / El Obeid via Port Sudan / Gift of the European Economic Community / For free distribution 100 Oxfam B Sudan Action No 646/88 / Sugar / Sudan / Oxfam B / 80814 / Port Sudan / Gift of the European Economic Community / For free distribution ' 80 Oxfam UK Sudan Action No 647/88 / Sugar / Sudan / Oxfam UK / 80901 / Port Sudan / Gift of the European Economic Community / For free distribution t 100 DIA Sudan Action No 648/88 / Sugar / Sudan / DIA / 81106 / Port Sudan / Gift of the European Economic Community / For free distribution 100 DIA Sudan Action No 649/88 / Sugar / Sudan / DIA / 81107 / Port Sudan / Gift of the European Economic Community / For free distribution 18 DKW Sudan Action No 650/88 / Sugar / Sudan / DKW / 82322 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution B 126 36 Caritas B AlgÃ ©rie Action n0 696/88 / Sucre / AlgÃ ©rie / Caritas Belgica / 80224 / Alger / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 18 Caritas G Egypt Action No 697/88 / Sugar / Egypt / Caritas Germany / 80406 / Alexandria / Gift of the European Economic Community / For free distribution « 36 Caritas G Egypt Action No 698/88 / Sugar / Egypt / Caritas Germany / 80407 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution 18 Caritas I Somalia Action No 699/88 / Sugar / Somalia / Caritas Italiana / 80613 / Mogadishu / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 18 Caritas B Djibouti Action n0 700/88 / Sucre / Djibouti / Caritas Belgica / 80226 / Djibouti / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite C 578 CI 560 Caritas G Lebanon Action No 823/88 / Sugar / Lebanon / Caritas Germany / 80456 / Beyrouth / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 1 C2 18 Prosalus Liberia Action No 824/88 / Sugar / Liberia / Prosalus / 85514 / Monrovia / Gift of the European Economic Community / For free distribution